DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to appeal brief filed on September 10, 2021.
Claims 1, 7-17, 19-20 are presented for examination.

In view of the appeal brief filed on September 10, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. U.S. Patent Application Number 2019/0042378 A1 (hereinafter  Wouhaybi), in view of Lombardi et al. U.S. Patent Application Number 2020/0227178 A1 (hereinafter Lombardi).


As per claims 1, 16, 17, Wouhaybi discloses a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising:
providing, to a plurality of Internet of Things (IoT) devices of an IoT network (see various field devices 151, 161, 166, 171 to a network on page 2 section [0032] and Figure 1A), a platform (see Control Server on page 3 section [0044] as CS node 130A on page 2 section [0032] and Figure 1A) of the IoT network having one or more services accessible (see providing orchestration and operational application on page 2 section [0034]) to the plurality of IoT devices (see various field devices 151, 161, 166, 171 to a network on page 2 section [0032]), the one or more services including a skills library 
executing, by the platform, the one or more services to enhance functionality of the plurality of IoT devices (see operational tools 120 services provided to devices such as procedure development tools, historian tools, human-machine interface (HMI) development, controls, and operation tools from virtual machines 131A operating in the control server node 130A on page 2 section [0033]), including for the skill library service.
Wouhaybi do not disclose expressly: storing, in the library, the skills of the IoT devices, wherein the skills are published to the library by the plurality of IoT devices, the skills including at least one of computer code or an IoT device configuration,
making the library searchable by the IoT devices,
receiving, from a first IoT device of the IoT devices, a request for one of the skills of a second IoT device of the IoT devices, and
responsive to the request, providing the skill of the second IoT device to the first IoT device.
Lombardi teaches: storing, in the library (see library of listed modeled entities listed, searched, and shared with other architecture peers on page 6 section [0092]), the skills of the IoT devices, wherein the skills are published to the library by the plurality of IoT devices (see sharing components 403 on page 13 section [0146] and Figure 4 and see sharing components 403 sharing Avatars 457 with external peers on page 13 
making the library searchable by the IoT devices (see searchable library to be shared by peers on page 6 section [0092] and see IoT integrated architectures on page 12 section [0146] and Figure 4 and see sharing of Avatars 457 with external peers on page 13 section [0149]),
receiving, from a first IoT device of the IoT devices, a request for one of the skills of a second IoT device of the IoT devices (see peer requesting service on page 24 section [0250]), and
responsive to the request, providing the skill of the second IoT device to the first IoT device (see global library 451 use rule processing to provide Avatars 457 to be shared with external peers on page 13 section [0149] and Figure 4).
Wouhaybi and Lombardi are analogous art because they are from the same field of endeavor, IoT device management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to make device functions searchable in a function library.  The motivation for doing so would have been to provide easy access to reusable components (see page 13 section [0149] in Lombardi).  Therefore, it would have been obvious to combine Wouhaybi and Lombardi for the benefit of using a searchable skill library to obtain the invention as specified in claims 1, 16, 17.




Claims 7-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. U.S. Patent Application Number 2019/0042378 A1 (hereinafter Wouhaybi) in view of Lombardi et al. U.S. Patent Application Number 2020/0227178 A1 (hereinafter Lombardi), and further in view of Shen et al. U.S. Patent Application Number 2018/0285766 A1 (hereinafter Shen).

As per claims 7, 19 Wouhaybi and Lombardi do not disclose expressly: the non-transitory computer readable medium of claim 1, wherein the one or more services include a task sharing bus service providing a task sharing bus through which the plurality of IoT devices share tasks with one another.
Shen discloses: wherein the one or more services include a task sharing bus service (see a job handler system 205 on page 6 section [0044]) providing a task sharing bus (see a bus or interconnect resources on page 6 section [0044]) through which the plurality of IoT devices (see IoT application devices on page 2 section [0017]) share tasks with one another (see jobs are accepted and delegated to other systems on page 6 section [0044]).
Wouhaybi and Shen are analogous art because they are from the same field of endeavor, IoT device management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a task sharing bus service.  The motivation for doing so would have been to provide flexibility for different job tasks (see page 6 section [0044] in Shen).  Therefore, it would have been obvious to combine Wouhaybi and Lombardi and Shen for the benefit of use a task sharing bus service to obtain the invention as specified in claims 7, 19.

As per claim 8, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 7, wherein the task sharing bus stores information for tasks requested by the plurality of IoT devices (see jobs are accepted and stored by the job handler system 205 on page 6 section [0044] in Shen).

As per claim 9, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 8, wherein the task sharing bus is accessible to the plurality of IoT devices for identifying one or more of the tasks published to the task sharing bus (see jobs are accepted, stored by the job handler system 205, and delegated to device participated to handle the task on page 6 section [0044] in Shen).

As per claim 10, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 8, wherein the information includes a description of work requested to be performed (see jobs or task may be defined for execution on page 1 section [0013] and see labeling of tasks on page 7 section [0048] in Shen).

As per claim 11, Wouhaybi and Lombardi and Shen
storing, by the task sharing bus, information for tasks requested by the plurality of IoT devices (see jobs are accepted and stored by the job handler system 205 on page 6 section [0044] in Shen), and
providing, from the task sharing bus, the information to the plurality of IoT devices upon request for use by the plurality of IoT devices in performing the tasks (see job handler system 205 allows other device to participate in distributed computing system to handle tasks by other devices on page 6 section [0044] in Shen).

As per claims 12, 20, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 1, wherein the one or more services include a partner bridging service (see IoT system facilitated by one or more gateway devices on page 2 section [0017] in Shen) providing a virtual bridge (see virtual machine execution on page 3 section [0022] in Shen) through which the plurality of IoT devices communicate to achieve a common goal (see use of distributed computing system to allow participating devices to perform delegated tasks on page 6 section [0044] in Shen).

As per claim 13, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 12, wherein the virtual bridge receives collaboration requests published to it by the plurality of IoT devices (see job handler 205 receive and accept request and use of distributed computing system to allow participating devices to perform delegated tasks on page 6 section [0044] in Shen).

As per claim 14, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 13, wherein the virtual bridge distributes the collaboration requests to at least a subset of the plurality of IoT devices (see use of distributed computing system to allow participating devices to perform delegated tasks on page 6 section [0044] and see assigning a subset of devices for specific computing jobs on page 6 section [0042] based on monitored performance on page 7 section [0047] in Shen).

As per claim 15, Wouhaybi and Lombardi and Shen disclose the non-transitory computer readable medium of claim 12, wherein executing the one or more services to enhance functionality of the plurality of IoT devices includes executing the partner bridging service to enhance the functionality of the plurality of IoT devices by:
receiving, by the virtual bridge (see virtual machine execution on page 3 section [0022] and see IoT system facilitated by one or more gateway devices on page 2 section [0017] in Shen), collaboration requests published to it by the plurality of IoT devices (see job handler 205 receive and accept request and use of distributed computing system to allow participating devices to perform delegated tasks on page 6 section [0044] in Shen), and
distributing, from the virtual bridge, each of the collaboration requests to at least a subset of the plurality of IoT devices (see use of distributed computing system to allow participating devices to perform delegated tasks on page 6 section [0044] and see assigning a subset of devices for specific computing jobs on page 6 section [0042] based on monitored performance on page 7 section [0047] in Shen).



Response to Arguments
Applicant’s arguments, see Appeal Brief Remarks on page 9, filed September 10, 2021, with respect to the rejection(s) of claim(s) 1, 16, 17 under 35 U.S.C. 103(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lombardi et al. U.S. Patent Application Number 2020/0227178 A1 (hereinafter Lombardi).


Wouhaybi do not disclose expressly: storing, in the library, the skills of the IoT devices, wherein the skills are published to the library by the plurality of IoT devices, the skills including at least one of computer code or an IoT device configuration,
making the library searchable by the IoT devices,
receiving, from a first IoT device of the IoT devices, a request for one of the skills of a second IoT device of the IoT devices, and
responsive to the request, providing the skill of the second IoT device to the first IoT device.
Lombardi teaches: storing, in the library (see library of listed modeled entities listed, searched, and shared with other architecture peers on page 6 section [0092]), the skills of the IoT devices, wherein the skills are published to the library by the plurality of 
making the library searchable by the IoT devices (see searchable library to be shared by peers on page 6 section [0092] and see IoT integrated architectures on page 12 section [0146] and Figure 4 and see sharing of Avatars 457 with external peers on page 13 section [0149]),
receiving, from a first IoT device of the IoT devices, a request for one of the skills of a second IoT device of the IoT devices (see peer requesting service on page 24 section [0250]), and
responsive to the request, providing the skill of the second IoT device to the first IoT device (see global library 451 use rule processing to provide Avatars 457 to be shared with external peers on page 13 section [0149] and Figure 4).
Wouhaybi and Lombardi are analogous art because they are from the same field of endeavor, IoT device management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to make device functions searchable in a function library.  The motivation for doing so would have been to provide easy access to reusable components (see page 13 section [0149] in Lombardi).  Therefore, it would have been obvious to combine Wouhaybi and Lombardi for the benefit of using a searchable skill library to obtain the invention as specified in claims 1, 16, 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al. U.S. Patent Application Publication Number 2021/0157312 A1.  IoT library (see section [03250]) with searchable library for subscriptions (see section [01801-01802]).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN S CHOU/Primary Examiner, Art Unit 2451